Citation Nr: 0941276	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  04-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection residuals of a right 
knee injury.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a heart disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to April 1976.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in January 2007.  This matter was 
originally on appeal from a November 2002 rating decision by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

Notably, the Board previously remanded the Veteran's claim of 
entitlement to service connection for residuals of a left 
knee injury.  However, the record shows that service 
connection was established for left knee arthritis status 
post injury in a March 2009 RO rating decision, with a 
disability rating of 10 percent effective January 24, 2001.  
Thus, that particular service connection issue has been fully 
resolved in the Veteran's favor and is not subject to 
appellate review.  

The Board notes that the Veteran requested a Board hearing in 
the April 2004 VA Form 9, and was advised in April 2006 
correspondence that his Travel Board hearing had been 
scheduled for May 2006.  However, the Veteran failed to 
appear for the scheduled hearing and did not request 
rescheduling of the hearing.  Thus, the hearing request is 
considered withdrawn.  38 C.F.R. § 20.704 (2009).    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

For reasons explained below, this appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action is required.

REMAND

As noted above, this case was previously remanded in January 
2007 for further notice and evidentiary development.  
Unfortunately, however, a review of the record reveals that 
another remand is required in this case, for reasons 
explained below.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

As stated above, the Veteran was granted service connection 
for left knee arthritis in a March 2009 rating decision.  His 
claim for residuals of an injury his other knee, the right 
knee, had previously been based upon direct service 
connection, but in June 2009 his representative, in 
Appellant's Post-Remand Brief, raised a new contention to the 
effect that the right knee disorder could be secondarily 
related to the Veteran's recently service-connected left knee 
disability.  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
secondary service connection may be made.  This had not been 
VA's practice, which suggests that the recent change amounts 
to a substantive change. 

The present case predates the regulatory change.  Given what 
appear to be substantive changes, it appears that the RO, on 
remand, will likely determine that the version of 38 C.F.R. 
§ 3.310 in effect before the change should be applied, 
because it does not require the establishment of a baseline 
before an award of service connection may be made, and 
therefore appears more favorable to the claimant.

The Court has held that separate theories in support of a 
claim for benefits for a particular disability do not equate 
to separate claims for benefits for that disability.  
Although there may be multiple theories or means of 
establishing entitlement to a service connection, if the 
theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307 (2007); see also Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  Because the Veteran 
(through his representative) has recently raised a separate 
theory of secondary service connection as a basis for 
establishing entitlement to service-connected compensation 
benefits for his claimed right knee disability, such theory 
must be considered by the Board in its evaluation of the 
current claim.  

The Board further notes that the Veteran underwent a VA 
joints examination in February 2009 in accordance with the 
directives outlined by the Board in its prior remand.  
Indeed, the February 2009 VA joints examination report 
includes a finding of degenerative joint disease of the right 
knee.  As to direct service connection, the examiner opined 
that the Veteran's right knee disorder is less likely than 
not related to military service.  However, as service 
connection for his left knee disability was not established 
at that time, and the Veteran had not raised the theory of 
secondary service connection at the time of the examination, 
the examiner did not provide an opinion regarding whether a 
causal or aggravation relationship between the Veteran's 
right knee disability and his service-connected left knee 
disability exists.  

As noted, in the June 2009 brief, the representative 
requested that the Board consider remanding the case in order 
to obtain a medical opinion regarding whether the Veteran's 
right knee disability is secondary to his left knee 
disability.  In light of the foregoing, the Board finds that 
we are compelled to issue such a remand for a supplemental 
medical opinion addressing the medical question of whether 
the Veteran's claimed right knee disability is at least as 
likely as not caused or aggravated by his service-connected 
left knee disability.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (inextricably intertwined issues must be 
remanded together, so as to avoid piecemeal adjudication); 
38 C.F.R. § 3.159(c)(4) (criteria for providing medical 
examination or opinion). 

In addition, as to the other issue, as discussed by the Board 
in its prior remand, the Veteran through his representative 
asserted in the November 2006 brief that his claimed heart 
disorder was caused or aggravated by his service-connected 
diabetes mellitus type II.  (The Veteran had previously 
asserted that he was entitled to service connection for his 
claimed heart disorder on a direct basis.)  However, the 
theory of secondary service connection as a basis for 
establishing entitlement to the Veteran's claimed heart 
disorder was not previously adjudicated by the RO in 
evaluating his request to reopen the previously disallowed 
claim for a heart disorder. 

Although the Veteran has advanced a new theory of causation 
as a means of reopening his previously disallowed claim to 
establish entitlement to service-connected benefits for his 
claimed heart disability, the theory pertains to the same 
benefit for the same disability that is currently on appeal 
and, consequently, constitutes the same claim.  See Boggs v. 
Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008) (Federal Circuit 
Court explained that a new theory of causation for the same 
disease or injury that was the subject of a previously denied 
claim cannot be the basis of a new claim under 38 U.S.C.A. 
§ 7104(b). 

Because the RO has not previously considered the theory of 
secondary service connection in its adjudication of the 
Veteran's request to reopen his previously disallowed heart 
disorder during the course of this appeal, a remand for such 
consideration is necessary.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Forward the claims folder to the February 
2009 VA joints examiner (or another 
appropriate examiner if Dr. A.E.P. is not 
available) to obtain a supplemental medical 
opinion.  If another medical examination is 
needed in order to provide the requested 
opinion, please so schedule.    

a.  Based on review of the claims folder, 
the examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent degree of 
probability), or unlikely (less than a 50 
percent probability) that the Veteran's 
current right knee disorder was either 
caused or aggravated by his now service-
connected left knee disability.

b.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptoms which 
resolve with return to the baseline level 
of disability

d.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

2.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claims should be readjudicated, to 
include consideration of the theory that the 
Veteran's heart disorder was caused or 
aggravated by his service-connected diabetes 
mellitus type II with respect to his request 
to reopen that previously disallowed claim.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and given an appropriate 
period of time for response. 

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

